Opinion filed October 25, 2007  











 








 




Opinion filed October 25,
2007  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00127-CV 
                                                    __________
 
                 JASON BARRON A/K/A POKER_PUNISHER, Appellant
 
                                                             V.
 
                                     GILBERT
G. GARCIA, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                    Montgomery
County, Texas
 
                                          Trial
Court Cause No. 06-07-06884-CV
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to set aside the trial court=s judgment and remand the
cause for the trial court to effectuate a settlement.  The motion is granted.
The
judgment of the trial court is set aside, and the cause is remanded.
 
PER CURIAM
October 25, 2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.